Chembio Diagnostics Donates 4,est Kits for World AIDS Day Medical Test Manufacturer Provides Point-of-Care Tests for the AIDS Healthcare Foundation’s 2009 Testing Millions Global Campaign MEDFORD, NY— December 1, 2009Chembio Diagnostics, Inc. (OTC.BB: CEMI), a NY-based company that develops, manufactures, licenses and markets proprietary rapid diagnostic tests, is donating more than 4,500 rapid HIV test kits to the AIDS Healthcare Foundation’s 2009 Testing Millions Global Campaign, based in Los Angeles, to commemorate World AIDS Day 2009 on December 1st. “It’s important to remember the need for routine testing so that AIDS patients can receive treatment,” said Lawrence A. Siebert, Chairman and CEO of Chembio.“However, according to recent research, approximately one in five people who test positive for HIV fail to receive their results and post-test counseling.Some of these patients who are unaware that they are infected inadvertently delay the beginning of treatment while placing others at risk of exposure.” Siebert went on to note that rapid, point-of-care (POC) tests such as those that Chembio Diagnostics is donating to the Foundation—single test cartridges, similar to pregnancy tests, that use a small sample of blood and deliver a visual result in approximately 20 minutes—may be a solution to helping patients become aware of their test results by providing the results before the patients leave the testing site. “We are extremely grateful that Chembio has seen fit to assist us in our efforts in this way on World AIDS Day,” said Terri Ford, senior director of global policy at the AIDS Healthcare Foundation. “Rapid point-of-care tests such as Chembio’s play a vital role in our vision for diagnosing HIV infections worldwide, and their generous gift to us of 4,500 tests is a sign of their commitment to our shared goals.” Founded in 1985, Chembio entered the POC testing field in the late 1990s and, in 2002, focused its business to participate in the emerging global need and opportunity for rapid HIV tests.In addition to Chembio’s two FDA-approved rapid tests for HIV, the company is developing a new generation of rapid STD tests using its patented Dual Path Platform technology.These include a new rapid oral fluid HIV test, a unique combination screen and confirm point-of-care test for syphilis, and a rapid oral fluid hepatitis C test. First conceived in 1987 and first celebrated the following year, World AIDS Day is dedicated to raising awareness of the AIDS epidemic caused by the spread of HIV infection.Over one million Americans and 33 million individuals worldwide are estimated to be living with HIV. About the AIDS Healthcare Foundation AIDS Healthcare Foundation (AHF), the largest global AIDS organization, currently provides medical care and services to more than 120,000 individuals in 23 countries worldwide in the US, Africa, Latin America/Caribbean the Asia/Pacific region and Eastern Europe. The Foundation is currently embarked on a mass global testing initiative, the ‘testing Millions’ campaign to identify and treat many of the 25 million people worldwide who do not know they are infected.In the US, the Foundation runs specialized healthcare centers in California, Florida and Washington, DC which provide patients with up-to-date and effective treatment and services tailored specifically to them by expert HIV/AIDS medical professionals. About Chembio Diagnostics Chembio Diagnostics, Inc. develops, manufactures, licenses and markets proprietary rapid diagnostic tests in the growing $5 billion point-of-care testing market.
